                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION AT LONDON

 EMMA GOINS                                                                      PLAINTIFF

 v.                                                CIVIL ACTION NO. - - - - - - - - -

 ADECCO USA, INC.                                                                DEFENDANT

                                            NOTICE OF REMOVAL

           Pursuant to 28 U.S.C. §§ 1441 and 1446 and with full reservation of any and all defenses,

 objections, and exceptions, including but not limited to objections to service, personal jurisdiction,

 venue, and statute of limitations, Defendant Adecco USA, Inc. by and through its undersigned

 counsel, hereby files its Notice ofRemoval of this action from the Perry Circuit Comt, to the United

 States District Court for the Eastern District of Kentucky. The grounds for removal are as follows:

           I.       On October 22, 20 18, Plaintiff Emma Goins filed a Complaint in Perry Circuit Court.

[Exhibit 1J.

           2.       In sum, Plaintiff alleged she sustained personal injuries and damages asaresultofan

incident which occutTed on or about October 21, 2017 and that Plaintiff was and is a citizen of

Manchester, Clay County, Kentucky. [Exhibit 1].

           3.       On Januruy 22, 2019 Defendant Adecco USA, Inc. filed an Answer to the Complaint.

[Exhibit 2].

          4.        Adecco USA, Inc. is a corporate citizen of the State of Florida.

           5.       The Complaint did not contain solid and unambiguous information that the case was

immediately removable, because it did not specify that the amount in controversy exceeded

$75,000.00, exclusive ofinterest and costs. See Berea vs. Mesa Med Group, PLLC, 779 F.3d 352,

364 (6th Cir. Ky. 2015).



4843.()926-8119.1                                    1
            6.     When faced with a Complaint effectively silent as to damages, the Defendant should

 make an independent inquiry as to the extent ofdamages. Cole vs. Great Atlantic & Pacific Tea Co.,

 728 F. Supp. 1305, 1309 (E.D. Ky. 1990).

            7.     On May 2, 2019 Plaintiff served upon Adecco USA, Inc. a Response to Request for

Admission under Ky. CR 36.01 admitting the amounts sought as total damages in her Complaint

exceeded the sum of $75,000.00, exclusive of costs and interest. [Exhibit 3 - redacted per FRCP

 5.2(a)J.

            8.     Pursuant to 28 U.S.C. § 1446(b)(3), if the amount in controversy does not appear

upon the face of the Complaint, the 30-day period will run anew upon the receipt by the Defendant

of some subsequently filed pleading or discovery establishing it. Powell vs. Wal-Mart Stores, Inc.,

2015 U.S. Dist. LEXIS 56513, *4, citing Ellis vs. Logan Co., 543 F. Supp. 586, 589 (W.D. Ky.

1982) [removal petition was timely filed by the Defendant within 30 days after receipt ofAnswers to

Interrogatories pursuant to § 1446(b)].

          9.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) because

there is complete diversity of citizenship between Plaintiff, a citizen of Kentucky; and Defendant

Adecco USA, Inc., which is not a citizen of Kentucky. Furthermore, the amount in controversy,

exclusive of interest and costs, exceeds the requisite sum of$75,000.00. Removal is appropriate as

Defendant Adecco USA, Inc. seeks removal within thirty (30) days after service of a paper from

which it was first ascertained that the case was one that is or has become removable. See 28 U.S.C.

§ 1446(b). Accordingly, this action may be removed to this Court.

          10.      This Notice ofRemoval is tiled within thirty days ofDefendant Adecco USA, Inc.'s

receipt of a copy of an amended pleading, motion, order, or other paper from which it first may be




4843-0926-8119.l                                   2
 ascertained that the case is one that is or has become removable. 28 U.S.C. § 1446(b)(3). Therefore

 this Notice of Removal is timely and proper. See 28 U.S.C. § 1446(b)(l).

           11.     Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings,

 orders, and other papers or exhibits of every kind on file in the state court and known to have been

 served by, or upon Defendant Adecco USA, Inc., including but not limited to the Complaint (Exhibit

 1], Answer of Defendant Adecco USA, Inc., [Exhibit 2], Plaintiff's Motion for Default Judgment

 [Exhibit 4], Defendant Adecco USA, Inc.'s Motion for Enlargement of Time [Exhibit 5], Defendant

 Adecco USA, Inc.'s Notice ofAppearance [Exhibit 6], Defendant Adecco USA, Inc.'s Response to

 Plaintiffs Motion for Default Judgment [Exhibit 7], Order Granting Defendant Adecco USA, Inc.'s

 Motion for Enlargement of Time [Exhibit 8], Defendant Adecco USA, Inc.'s Motion to Dismiss

 [Exhibit 9], Plaintiff's Response to Defendant Adecco USA, Inc.'s Motion to Dismiss [Exhibit I 0],

Defendant Adecco USA, Inc.'s Reply in Support of Motion to Dismiss [Exhibit 11 ], and Order

Denying Adecco USA, Inc.'s Motion to Dismiss [Exhibit 12].

           12.     On May 30, 2019 a Notice of Filing of Notice of Removal was filed with the Perry

Circuit Court, and served upon counsel of record for Plaintiff, which effects the removal pursuant to

28 U.S.C. § 1446(d). A copyoftheNotice ofFilingofNotice of Removal is attached as Exhibit 13.

          WHEREFORE, the Defendant, Adecco USA, Inc., respectfully requests this Honorable Court

retain the action for removal from the Perry Circuit Comi, Perry County, Kentucky, and award the

Defendant, Adecco USA, Inc., any other reliefthe Court deems appropriate.




4843-0926·8119.1                                   3
                                                 Respectfully submitted,

                                                Is/ Craig M. Schneider
                                                Judd R. Uhl (89578)
                                                Craig M. Schneider (92345)
                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                909 Wright's Summit Parkway, Suite 230
                                                Ft. Wright, KY 41011
                                                (859) 663-9830 I (859) 663-9829 (Fax)
                                                j udd~uhl@lewisbrisbois.com
                                                craig.schneider@lewisbrisbois.com
                                                Attorneys for Dejimdant, Adeceo USA, Inc.


                                   CERTIFICATE OF SERVICE

          This is to confi1m that a copy of the foregoing Notice of Removal was electronically filed on

May 30, 2019. Notice of this filing will be sent to aU parties by operation of the Court's electronic

filing system, and the filing may be accessed through that system.



                                                Is/ Craig M. Schneider
                                                Judd R. Uhl (89578)
                                                Craig M. Schneider (92345)




4843·0926·8119.1                                   4
